DETAILED ACTION
The office action is in response to original application filed on 8-5-20. Claims 1-18 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 2020/0271061 to Kopeschka et al. (“Kopeschka”).
Regarding claim 1, Kopeschka discloses an engine system (fig. 3) for an aircraft (abstract, aircraft) comprising: a propulsor (fig. 3,  propulsor 102) configured to drive the aircraft; a thermal combustion engine (gas turbine engine 302) configured to drive the propulsor (electrically); an electric motor (306) connected (electrically) to the thermal combustion engine and configured to drive the propulsor; a power converter (180, 304, 354, 356) configured to apply a torque (rotational torque produced by gas turbine engine 302) to the electric motor and generate electric energy (generator 304) from the torque applied to the electric motor; and an engine controller (engine controller 303) configured to: determine a current power output of the thermal combustion engine (para; 0029, lines 14-17, engine controller 303 may correspondingly control the fuel system to modulate fuel flow to the gas turbine engine 302 in accordance with the load demand signal); determine an optimum power output (para; 0047, lines 21-22, new 100% or maximum output torque) of the thermal combustion engine based on current operating conditions (paras; 0040-0041); and vary the torque applied (para; 0016, lines 8-11, gas turbine engine 202 may be supplied fuel by a fuel system 212 at a variable flow rate to vary the rotational torque output of the gas turbine engine 202) to the electric motor so as to vary a load (para; 0040) on the thermal 
Regarding claim 2, Kopeschka discloses the engine controller is configured to compare the current power output (para; 0029, lines 11-15, changes in the load demand signal, the controller 334 may provide control communications to various components of the electric propulsion system 300 and the engine controller 303 of the gas turbine engine 302) with the most fuel efficient power output (para; 0023, lines 7-10, fuel control, to maintain the rotational speed of the gas turbine engine 202 between predetermined percentages of rated rotational speed, such as between about 112% and 120% of rated speed).
Regarding claim 3, Kopeschka discloses the engine controller is configured to increase the torque (para; 0029, lines 14-17, engine controller 303 may correspondingly control the fuel system to modulate fuel flow to the gas turbine engine 302 in accordance with the load demand signal) applied to the electric motor by the power converter if the current power output is below the optimum power output (358 regulate the DC voltage and current output to the power supply bus 360 when engine speed change), so as to increase the load on the thermal combustion engine (para; 0020, lines 6-9, controller 234 dynamically controlling a 
Regarding claim 4, Kopeschka discloses the engine controller is configured to decrease the torque (para; 0050, lines 8-11, an output torque of the propulsor motors 406 is reduced in accordance with the demand signal without a corresponding reduction in rotational torque of the gas turbine engine 402) applied to the electric motor by the power converter if the current power output is above the optimum power output, so as to decrease the load on the thermal combustion engine (para; 0020, lines 6-9, controller 234 dynamically controlling a magnitude of the variable load to adjust a rotational speed of the gas turbine engine 202 during a fixed level of fuel supply to the gas turbine engine).
Regarding claim 5, Kopeschka discloses the engine controller is configured to decrease the torque (para; 0050, lines 8-11, an output torque of the propulsor motors 406 is reduced in accordance with the demand signal without a corresponding reduction in rotational torque of the gas turbine engine 402) applied to the electric motor by the power converter if the current power output is above the optimum power output, so as to decrease the load on the thermal combustion engine (para; 0020, lines 6-9, controller 234 dynamically controlling a magnitude of the variable load to adjust a rotational speed of the gas turbine engine 202 during a fixed level of fuel supply to the gas turbine engine).
Regarding claim 6, Kopeschka discloses the engine controller is configured to increase or decrease the torque (para; 0050, lines 8-11, an output torque of the propulsor motors 406 is reduced in accordance with the demand signal without a corresponding reduction in rotational torque of the gas turbine engine 402) by an amount required to increase or decrease (para; 0022, lines 9-11, gas turbine engine 202, either increasing or decreasing, results in a change to the power turbine rotational speed or angular velocity) the power output of the thermal combustion engine to the optimum power output.
Regarding claim 7, Kopeschka discloses the engine controller is configured to increase or decrease the torque (para; 0050, lines 8-11, an output torque of the propulsor motors 406 is reduced in accordance with the demand signal without a corresponding reduction in rotational torque of the gas turbine engine 402) by an amount required to increase or decrease (para; 0022, lines 9-11, gas turbine engine 202, either increasing or decreasing, results in a change to the power turbine rotational speed or angular velocity) the power output of the thermal combustion engine (para; 0040, lines 4-5, gas turbine engine 302 during a reduction (or increase) in the electric power supplied) to the optimum power output. 
Regarding claim 8, Kopeschka discloses the current power output is determined from a measured fuel consumption rate (para; 0063, lines 1-2, 
Regarding claim 9, Kopeschka discloses the optimum power output is the most fuel efficient power output of the thermal combustion engine (para; 0047, lines 21-22, new 100% or maximum output torque based on fuel, due to the held or fixed fuel flow rate).
Regarding claim 10, Kopeschka discloses the most fuel efficient power output corresponds to a power output determined to be the most fuel efficient for the current operating conditions of the engine system (para; 0047, lines 21-22, new 100% or maximum output torque based on fuel, due to the held or fixed fuel flow rate).
Regarding claim 11, Kopeschka discloses the engine controller further comprises a database and the optimum power output is determined from a schedule of optimum power outputs stored on the database (para; 0059, lines 4-8, Parameters, databases, and other data structures may be separately stored and managed, may be incorporated into a single memory or database, may be logically and physically organized in many different ways).
Regarding claim 12, Kopeschka discloses the optimum power output is a fixed and/or predetermined value based on one or more operating conditions (para; 
Regarding claim 13, Kopeschka discloses the power converter comprises a variable torque actuator (para; 0018, lines 5-8, propulsor motor load 206 may include one or more induction or synchronous motors operable to rotate an output shaft 228 when energized with a variable rotational torque).
Regarding claim 14, Kopeschka discloses an energy storage device (energy storage devices 348), wherein the electric energy generated from the torque applied to the electric motor is used to charge the energy storage device (charging batteries included in the energy storage device 348 by generator 304).
Regarding claim 15, Kopeschka discloses a method for operating an engine system (fig. 3) for an aircraft (abstract, aircraft)  having; a propulsor (fig. 3,  propulsor 102) configured to drive the aircraft, a thermal combustion engine (gas turbine engine 302) configured to drive the propulsor (electrically), an electric motor (306) connected (electrically) to the thermal combustion engine and configured to drive the propulsor, a power converter (180, 304, 354, 356) configured to apply a torque (rotational torque produced by gas turbine engine 302) to the electric motor and generate electric energy (generator 304) from the torque applied to the electric motor, the method comprising: determining a current power output (para; 0029, lines 14-17, engine controller 303 may correspondingly control the fuel system to modulate fuel flow 
Regarding claim 16, Kopeschka discloses comparing the current power output (para; 0032, lines 1-3, During a Fail-Fixed event, when the gas turbine engine 302 is producing a fixed amount of horsepower due to the fixed fuel flow) with the most fuel efficient power output (para; 0047, lines 21-22, new 100% or maximum output torque based on fuel, due to the held or fixed fuel flow rate), and increasing the torque applied to the electric motor by the power converter (358) if the current power output is below the optimum power output, so as to increase the load on the thermal combustion engine, and by an amount (paras; 0040-0045) 
Regarding claim 17, Kopeschka discloses comparing the current power output with the most fuel efficient power output (para; 0047, lines 21-22, new 100% or maximum output torque based on fuel, due to the held or fixed fuel flow rate), and decreasing the torque (para; 0041, lines 5-7, decrease counter-torque on the gas turbine engine 302 to manage the rotational speed of the gas turbine engine 302) applied to the electric motor by the power converter if the current power output is above the optimum power output, so as to decrease the load on the thermal combustion engine, and by an amount (paras; 0040-0045) required to decrease the power output of the thermal combustion engine to the optimum power output (para; 0040).
Regarding claim 18, Kopeschka discloses an aircraft (abstract, aircraft) propulsion system having an engine system (fig. 3) comprising: a propulsor (fig. 3,  propulsor 102) configured to drive the aircraft; a thermal combustion engine  (gas turbine engine 302) configured to drive the propulsor (electrically); an electric motor (306) connected (electrically) to the thermal combustion engine and configured to drive the propulsor; a power converter (180, 304, 354, 356) configured to apply a torque (rotational torque produced by gas turbine engine 302) to the electric motor and generate electric energy  (generator 304) from the torque applied to the electric motor; and an engine 
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NAKAMURA US 2019/0285005 Al - when an engine torque increases to around a maximum engine torque. The variable system sets the closing timing IVC of the intake valve to a closing timing IVCd spaced apart from the intake bottom dead center BDC around the maximum engine torque. Due to this control, the variable system can reduce an effective compression ratio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836